1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10                                               Case No. 17-cv-1335 DMS (BLM)
      DENNIS HANSON,
11                                               ORDER (1) ADOPTING REPORT
                   Plaintiff,                    AND RECOMMENDATION
12                                               (2) GRANTING DEFENDANTS’
            v.                                   MOTION FOR SUMMARY
13                                               JUDGMENT
      C. JAMERSON ET AL.,
14
                   Defendants.
15
16
17         On June 29, 2017, Plaintiff Dennis Hanson, a state prisoner proceeding pro se
18   and in forma pauperis, filed a Complaint pursuant to 42 U.S.C. § 1983 alleging
19   violations of his Eighth Amendment right to be free from cruel and unusual
20   punishment, First Amendment right to free speech, and Due Process rights in his
21   appeal process. On November 28, 2018, Defendants C. Jamerson and T. Rogers
22   filed a motion for summary judgment. Plaintiff did not file an opposition.
23         On March 15, 2019, Magistrate Judge Barbara L. Major issued a Report and
24   Recommendation (“R&R”), recommending that the Court grant Defendants’ motion
25   for summary judgment. Plaintiff filed an objection to the R&R on April 15, 2019.
26   The deadline for Defendants to reply to the objections was May 3, 2019. Defendants
27   have not filed a reply.
28         This Court, having reviewed de novo the Magistrate Judge’s R&R and the

                                             –1–                     17-cv-1335 DMS (BLM)
1    objections thereto, adopts the Magistrate Judge’s recommendation and grants
 2   Defendants’ motion for summary judgment. The Clerk of the Court shall enter the
 3   judgment accordingly.
 4         IT IS SO ORDERED.
 5   Dated: May 13, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           –2–                   17-cv-1335 DMS (BLM)
